JUSTICE HEIPLE delivered the opinion of the court: Defendant, convicted of armed robbery and home invasion, was sentenced to 16 years’ imprisonment. His appeal presents a single issue. Defendant claims error in sentencing in that the trial judge considered as a statutory factor in aggravation that defendant’s conduct threatened or caused harm. Defendant urges that since threat of harm or harm itself is implicit in the crimes of home invasion and armed robbery, it was error to consider these elements in aggravation. We disagree. The degree of harm caused or threatened were properly before the trial court and warranted consideration as a sentencing factor. Affirmed. SCOTT, P. J., and STOUDER, J., concur.